                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SHEILA ALBERS, as Administrator
of the Estate of J.A., Deceased,

                Plaintiff,

v.                                                           Case No. 18-2185-DDC-JPO

CLAYTON JENISON and THE CITY
OF OVERLAND PARK, KANSAS,

            Defendants.
____________________________________


                               MEMORANDUM AND ORDER

       This matter comes before the court on defendants City of Overland Park and Clayton

Jenison’s Motion for Judgment on the Pleadings. Doc. 9. Plaintiff has filed a Response. Doc.

22. And defendants have filed a Reply. Doc. 29. For reasons explained below, the court grants

part of the motion and denies the remainder. After identifying the governing facts, this order

explains why.

I.     Materials the Court Will Consider for the Motion for Judgment on the Pleadings

       This lawsuit arises from the shooting of “J.A.,” a 17-year-old boy, by Overland Park

Police Department (“O.P.P.D”) Officer Clayton Jenison on the evening of January 20, 2018.

Before identifying the facts that govern this Motion for Judgment on the Pleadings, the court first

must determine what, if any, materials offered by both parties outside of the pleadings it will

consider.

       When defendants filed their Motion for Judgment on the Pleadings, they also submitted a

computer disc containing (1) video from a responding officer’s dash-mounted camera, which

captures the shooting and includes portions of audio from dispatch, and (2) a full transcript of the
911 conversation between dispatchers and officers involved in the event (“Audio Transcript”).

Doc. 10-1 at ¶¶ 3–4. Defendants’ motion explicitly relies on this video and Audio Transcript.

        Plaintiff does not object to the court considering the video. See Doc. 22 at 7 (“. . .

Plaintiff does not object to the Court considering the video, as it shows precisely what it shows

and no more.”). But, plaintiff makes three arguments about what other evidence the court should

consider and how the court should proceed. First, plaintiff objects to including the Audio

Transcript that defendants provided because plaintiff questions the accuracy of the supporting

affidavit. See id. at 8. Second, plaintiff asserts that if the court considers the video and/or audio

transcript, Fed. R. Civ. P. 12 directs the court to convert defendants’ Motion for Judgment on the

Pleadings into a motion for summary judgment. Id. at 8. Last, and alternatively, if the court

considers the video and Audio Transcript without changing the motion to one for summary

judgment, plaintiff asks the court to consider exhibits plaintiff attached to her Memorandum in

Opposition to Defendants’ Motion for Judgment on the Pleadings.1 Id.

        A.       Governing Law

        Generally, at the motion to dismiss2 stage, if the parties present matters outside of the

pleadings for consideration, “‘the court must either exclude the material or treat the motion as

one for summary judgment.’” Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 861 F.3d

1081, 1103 (10th Cir. 2017) (quoting Alexander v. Oklahoma, 382 F.3d 1206, 1214 (10th Cir.

2004)). But, the district court may “consider documents attached to or referenced in the


1
         Plaintiff includes six exhibits: O.P.P.D. Standard Operating Procedure 2330: Response to Resistance, (Doc.
22-1); Personnel Action Report of Clayton Jenison, (Doc. 22-2); O.P.P.D. Standard Operating Procedure 1080:
Department Firearms and Less Lethal Weapons Training, (Doc. 22-3); Investigatory Reconstruction Analysis Report
by Steven R. Christoffersen, P.E., (Doc. 22-4); Affidavit of Steven R. Christoffersen, P.E., (Doc. 22-5); and Résumé
of Steven R. Christoffersen, P.E., (Doc. 22-6).
2
        Defendants have moved for judgment on the pleadings under Fed. R. Civ. P. 12(c). Courts evaluate a Rule
12(c) motion under the same standard as a Rule 12(b)(6) motion to dismiss. See Colony Ins. Co. v. Burke, 698 F.3d
1222, 1228 (10th Cir. 2012).

                                                         2
complaint if they are ‘central to the plaintiff’s claim and the parties do not dispute the

documents’ authenticity.’” Id. (quoting Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th

Cir. 2002)); see also Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citing

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)); TMJ Implants, Inc. v.

Aetna, Inc., 498 F.3d 1175, 1180 (10th Cir. 2007); Indus. Constructors Corp. v. U.S. Bureau of

Reclamation, 15 F.3d 963, 964–65 (10th Cir. 1994). Even when such documents exist, the court,

at the motion to dismiss stage, “has broad discretion in determining whether to accept materials

beyond the pleadings.” Brokers’ Choice, 861 F.3d at 1103 (citing Lowe v. Town of Fairland,

143 F.3d 1378, 1381 (10th Cir. 1998)).

       B.      Defendants’ Submissions

       The court first addresses the video exhibit submitted by defendants. The Complaint relies

extensively on photos taken from the police dashcam footage and thus, one fairly could conclude

that the Complaint incorporates the video by reference. See Doc. 4 at 9 (Compl. ¶ 22); id. at 13

(Compl. ¶ 29); id. at 16–21. And the video is central to plaintiff’s claim—it captures the entire

interaction between Officer Jenison and J.A. See, e.g., Estate of Ronquillo by and through Estate

of Sanchez v. City and Cty. of Denver, 720 F. App’x 434, 437 (10th Cir. 2017) (considering

surveillance video at motion to dismiss stage when it captured most of the events resulting in

officers shooting suspect who attempted to flee in his car). Last, as noted, plaintiff does not

challenge the video’s authenticity. The court thus will consider the video.

       But the court will not consider the Audio Transcript because plaintiff contests Officer

Kohake’s affidavit. This affidavit attests to the validity of the transcript purportedly capturing

the exchange between the 911 dispatch and responding officers. See Doc. 22 at 7–8. Plaintiff




                                                  3
contends that Officer Kohake’s affidavit “contains data that cannot be verified without a

deposition.” See id. at 8.

         This issue is like one considered in Stewart v. City of Prairie Village, where our court

declined to consider an audio recording that police offered in a 42 U.S.C § 1983 claim. 904 F.

Supp. 2d 1143 (D. Kan. 2012). In Stewart, defendants sought to include an audio recording

capturing the police’s interaction with the decedent, who police shot three times, at the motion to

dismiss stage. Id. at 1154, 1154 n.17. The disputed recording captured the officer’s command,

instructing the decedent, “don’t pick up that knife.” Id. at 1152. The court declined to consider

the tape at the motion to dismiss stage, reasoning that “[a]lthough the recording is referred to in

the Complaint, and although it addresses an issue central to Plaintiff’s claim, Plaintiff argues that

she cannot know if the tape is a true and accurate record of the event without discovery.” Id. at

1153 n.17.

         Here, plaintiff references some dispatch conversations in her Complaint. See Doc. 4 at 3

(Compl. ¶ 8); id. at 4 (Compl. ¶ 12). But, like the plaintiff in Stewart, plaintiff here argues that

the affidavit, and in turn, the transcript require discovery to verify. See Doc. 22 at 8. The court

thus will consider only the video—and the audio included in the video3. But the court will not

consider the Audio Transcript.

         C.       Plaintiff’s Submissions

         Finally, the court will not consider any exhibits attached to plaintiff’s Memorandum in

Opposition to Defendants’ Motion for Judgment on the Pleadings. It is true, plaintiff refers to

O.P.P.D. policies in her Complaint. See Doc. 4 at 23–24, 26 (Compl. ¶¶ 43–44, 64). But the




3
         So far as the court can discern, the dispatch radio used in plaintiff’s Complaint comes from what is audible
on the dashcam video provided by defendants. See Doc. 22 at 34.

                                                          4
court will not consider the policies in full at the motion to dismiss stage because they are not

central to either plaintiff’s excessive force or municipal liability claims.

         Exercising its discretion, the court finds that the Overland Park Police Department

Standard Operating Procedures are not central to plaintiff’s excessive force claim. It is true that

“‘[o]fficials sued for constitutional violations do not lose their qualified immunity merely

because their conduct violated some statutory or administrative provision.’” Tanberg v. Sholtis,

401 F.3d 1151, 1160 (10th Cir. 2005) (quoting Davis v. Scherer, 468 U.S. 183, 194 (1984)).

But, in this Circuit, courts have considered an officer’s training as part of an excessive force

claim. See Weigel v. Broad, 544 F.3d 1143, 1152 (10th Cir. 2008) (incorporating officer’s

training into reasonableness evaluation under Fourth Amendment). So, while relevant, violating

a standard operating procedure, standing alone, will not suffice. And, plaintiff already includes

relevant standard operating policy excerpts in her Complaint. See Doc. 4 at 23–24, 26 (Compl.

¶¶ 43–44, 64). Thus, the court cannot say that the full policies are central to plaintiff’s claim,

and, in its discretion, the court chooses not to consider them at this early stage in the litigation.

         Second, the standard operating procedures are not central to plaintiff’s municipal liability

claims. In her Complaint, plaintiff does not argue that the O.P.P.D.’s written policies are

constitutionally impermissible. This argument would be a non-starter: plaintiff argues that

Officer Jenison’s conduct was, in part, constitutionally unreasonable because he violated his

department’s policies. See, e.g., Doc. 4 at 26 (Compl. ¶ 64). Instead, based on the court’s

reading of plaintiff’s Complaint, she asserts that the City failed to train or supervise officers to

prevent them from violating citizens’ constitutional rights. This is one avenue to establish

municipal liability, but it does not require the court to consider the operating procedures at this

stage.



                                                   5
       Neither will the court consider the expert report materials and Officer Jenison’s Personnel

Action Report that plaintiff submitted with her Memorandum in Opposition to Defendants’

Motion for Judgment on the Pleadings. See Doc. 22-2 (Personnel Action Report of Clayton

Jenison); Doc. 22-4 (Investigatory Reconstruction Analysis Report by Steven R. Christoffersen,

P.E.); Doc. 22-5 (Affidavit of Steven R. Christoffersen, P.E.); Doc. 22-6 (Résumé of Steven R.

Christoffersen, P.E.). As noted, one prerequisite to considering exhibits outside the pleadings at

the motion to dismiss stage is that the documents must be attached to or referenced in the

complaint. Smith, 561 F.3d 1090 at 1098. Because these documents were prepared several

months after plaintiff filed the Complaint, plaintiff, of course, never attached these exhibits to

her Complaint or otherwise incorporated them by reference.

       D.      Conclusion

       In sum, the court will consider the video that defendants submitted with their motion.

But, the court will not consider the Audio Transcript defendants provided; the standard operating

procedures plaintiff submitted; or the expert witness materials plaintiff submitted. The court also

declines to convert defendants’ Rule 12(c) motion into a summary judgment motion. With these

boundaries established, the court now turns to the facts that govern the case at this stage.

II.    Facts

       The following facts are taken primarily from plaintiff’s Complaint (Doc. 1), accepted as

true, and viewed in the light most favorable to her. Ramirez v. Dep’t of Corr., 222 F.3d 1238,

1240 (10th Cir. 2000) (explaining that, on a motion for judgment on the pleadings, the court

must “accept the well-pleaded allegations of the complaint as true and construe them in the light

most favorable to the plaintiff” (citation omitted)).




                                                  6
       But when a complaint includes an attached exhibit, “[the exhibit’s] legal effect is to be

determined by its terms rather than by the allegations of the pleader.” Droppleman v. Horsley,

372 F.2d 249, 250 (10th Cir. 1967) (quotations omitted); see also Jacobsen, 287 F.3d at 941

(“[I]n deciding a 12(b)(6) motion, the legal effect of the [attached documents] are determined by

the [documents] themselves rather than by allegations in the complaint.” (citing Droppleman)).

So, although the court accepts all well-pleaded allegations as true and draws all reasonable

inferences in plaintiff’s favor, if there is a conflict between the Complaint’s allegations and the

content of the attached exhibit, the exhibit controls. See Jackson v. Alexander, 465 F.2d 1389,

1390 (10th Cir. 1972) (“[W]e need not accept as true . . . allegations of fact that are at variance

with the express terms of an instrument attached to the complaint as an exhibit and made a part

thereof”); Olpin v. Ideal Nat’l Ins. Co., 419 F.2d 1250, 1255 (10th Cir. 1969). Drawn from

plaintiff’s Complaint and defendants’ video, the facts are as follows.

       On January 20, 2018, J.A. was alone at the Albers’ family home in Johnson County,

Kansas, when defendants learned from a law enforcement dispatch that J.A. had threatened to

harm himself with a knife. Plaintiff alleges dispatch directed officers, including Officer Jenison,

to the Albers’ house for the sole purpose of performing a welfare check on J.A.

       Defendants received some information provided by dispatch en route to the Albers’

home. A first-responding officer answered the radio dispatcher as they were in route, “I’m

familiar with that kid.” Before this incident on January 20, 2018, defendants knew J.A.

potentially had mental health problems. But, before that evening, J.A. had never threatened

suicide, attempted to commit suicide, or threatened to harm himself. From the time when the

officers (including Officer Jenison) arrived at the Albers’ home until after J.A. had been killed,




                                                  7
no responding officer had received Crisis Intervention Training (CIT). CIT teaches officers how

to deescalate and diffuse mental health situations when answering calls for service.

        Two O.P.P.D. cars arrived simultaneously at the Albers’ residence. The first car, driven

by Officer Newlon,4 arrived and parked across the street, about 30 yards to the east of the

Albers’ home. Officer Jenison arrived in a separate patrol car and parked around the corner on

Hayes Street, about 40 to 50 yards northwest of the Albers’ home.

        Officers Jenison and Newlon then got out of their cars, approached the house, and spoke

in front of the Albers’ for a few minutes. At no point did either officer knock on the Albers’

door, attempt to communicate with J.A., or identify themselves as police officers. Also, the

officers’ patrol vehicles did not have lights or sirens activated, and the cars remained out of the

normal range of sight from the Albers’ home.

        Officer Newlon then returned to his patrol car to retrieve his cell phone. At this point,

Officer Jenison had taken a defensive stance behind a tree in the Albers’ front yard, located 51

feet from the Albers’ two-car garage. While Officer Newlon headed toward his patrol car,

Officer Jenison moved from behind the tree toward the Albers’ home. As Officer Jenison moved

toward the home, the Albers’ garage door began to rise. Officer Jenison un-holstered his service

weapon and continued toward the garage door.

        Officer Jenison did not attempt to speak to J.A. then, nor did he identify himself as a law

enforcement officer. Instead, Officer Jenison watched and listened for nine seconds as the

garage door rose. During that time, Officer Jenison heard the minivan’s engine running and saw

that the rear brake lights were on. Then, the white reverse-warning tail lights also lit up,




4
        Plaintiff’s Complaint refers to Officer Newlon as an “unidentified officer.” Doc. 4 at 4–5 (Compl. ¶¶ 13–
16). The court refers to him by name because the dashcam video comes from Officer Newlon’s patrol car.

                                                        8
indicating that the minivan’s driver had put it into reverse gear. The minivan then began to back

out of the garage slowly. Officer Jenison was not standing in the path of the minivan.

       J.A. was driving the minivan, and he began to back it out of the garage in a straight line at

2.5 miles per hour. Officer Jenison moved from his existing location toward the outer rear

passenger corner of the moving minivan with his weapon drawn and aimed at the car. Officer

Jenison then yelled “stop, stop, stop.” Plaintiff alleges J.A. did not know Officer Jenison was

present in the driveway or that Officer Jenison was a law enforcement officer before he was shot.

Less than one second later, Officer Jenison fired his weapon two times at J.A. Officer Jenison

stood 5.9 feet away from the outer rear passenger corner of the minivan when he fired the first

shot; he stood 6.3 feet away from the outer rear passenger corner when he fired the second.

Plaintiff contends that that one or both bullets struck J.A., incapacitating him and rendering him

unable to control the minivan.

       The minivan stopped briefly in the driveway but then appeared to speed up in reverse,

making a U-turn in the open driveway/yard area of the Albers’ property. After the minivan

completed the U-turn, Officer Jenison stood on the passenger side of the vehicle. The minivan

continued to travel in reverse at 3.5 miles per hour in a straight path directly toward the Albers’

empty home. Officer Jenison remained on the passenger side of the minivan and out of its path

as it traveled past him and toward the home. No other officers stood between the minivan and

the Albers’ residence as it traveled toward the Albers’ home.

       As the minivan traveled past Officer Jenison toward the home, he fired 11 more shots at

J.A. After the shooting stopped, the minivan coasted in neutral across the street, where it then

stopped in a neighbor’s front yard.




                                                 9
        J.A.’s autopsy report shows that Officer Jenison shot J.A. six times with police-issued

hollow point bullets: once in the back of the head; once in the upper neck; once in the left

shoulder; once in the right back torso; once on the top right shoulder; and once in the lower lip.

III.    Legal Standard

        Defendants have moved for judgment on the pleadings under Fed. R. Civ. P. 12(c).

Courts evaluate a Rule 12(c) motion under the same standard as a Rule 12(b)(6) motion to

dismiss. See Colony Ins. Co. v. Burke, 698 F.3d 1222, 1228 (10th Cir. 2012).

        On a Rule 12(b)(6) motion to dismiss for failing to state a claim, the court accepts all

facts pleaded by the non-moving party as true and draws any reasonable inferences in favor of

the non-moving party. Id. “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “Under this standard, ‘the

complaint must give the court reason to believe this plaintiff has a reasonable likelihood of

mustering factual support for these claims.’” Carter v. United States, 667 F. Supp. 2d 1259,

1262 (D. Kan. 2009) (quoting Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177

(10th Cir. 2007)).

        Although this Rule “does not require ‘detailed factual allegations,’” it demands more than

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action’” which, as the Supreme Court has explained, simply “will not do.” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 555). In short, the court need not “accept as true a



                                                  10
legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 557 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)) (internal quotation omitted).

IV.     Discussion

        Plaintiff makes two claims, both under 42 U.S.C. § 1983. First, plaintiff asserts that

Officer Jenison used excessive lethal force in violation of the Fourth Amendment. Doc. 4 at 25.

Second, plaintiff asserts that the City incurs municipal liability for failing to train its officers how

use appropriate force. Id. at 29.

        A defendant is liable under § 1983 if, under color of state law, he deprives a person of a

constitutional right. 42 U.S.C. § 1983. Defendants argue the court should dismiss plaintiff's §

1983 claims for two reasons. First, defendants argue that Officer Jenison is entitled to qualified

immunity. Doc. 10 at 3. Second, defendants argue that the Complaint does not plead a viable

official capacity claim against either Officer Jenison or the City. Id. at 17–18. The court

addresses each defense in turn below.

        A.      Qualified Immunity on the Excessive Use of Force

        Qualified immunity protects officers from suit when the officer’s conduct does not

violate clearly established statutory or constitutional rights which a reasonable person would

have known. City & Cty. of S.F. v. Sheehan, ___ U.S. ___, 135 S. Ct. 1765, 1774 (2015). “The

plaintiff bears the burden of establishing both (1) that the defendant violated a constitutional

right and (2) that the right had been clearly established by the time of the violation.” Tenorio v.

Pitzer, 802 F.3d 1160, 1164 (10th Cir. 2015). In this case, plaintiff alleges that Officer Jenison

used excessive force against J.A. that violated the Fourth Amendment. Doc. 4 at 25. Defendants

counter that qualified immunity shields Officer Jenison from this claim because (1) the use of




                                                  11
deadly force was not unreasonable, and (2) no law existed in 2018 suggesting that Officer

Jenison’s conduct was plainly incompetent or in knowing violation of the law. Doc. 10 at 9, 13.

                  1. Constitutionally Excessive Force

         A claim that law enforcement officers used excessive force to effect a seizure is governed

by the Fourth Amendment’s “reasonableness” standard.5 Cty. of L.A. v. Mendez, __ U.S. __, 137

S. Ct. 1539, 1546 (2017). “Determining whether the force used to effect a particular seizure is

‘reasonable’ under the Fourth Amendment requires a careful balancing of ‘the nature and quality

of the intrusion on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.’” Graham v. Connor, 490 U.S. 386, 396 (1989) (quoting

Tennessee v. Garner, 471 U.S. 1, 6 (1985)) (further citation omitted). The court must pay

“careful attention to the facts and circumstances of each particular case, including the severity of

the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id.

That an officer made a mistake about the need for force does not decide the question

conclusively; rather, the court must analyze the situation as a reasonable officer would analyze it

in the heat of the moment. Id. at 396–97.

         A reasonable officer may use deadly force if, knowing the facts as the officer on the

scene knew them, the officer “had probable cause to believe that there was a threat of serious

physical harm to [himself] or to others.” Estate of Larsen ex rel. Sturdivan v. Murr, 511 F.3d



5
          Plaintiff also alleges defendants violated J.A.’s Fourteenth Amendment rights. But for an excessive force
claim “in the course of making an arrest, investigatory stop, or other ‘seizure’ of his person,” a plaintiff only can
claim a Fourth Amendment violation. Graham v. Connor, 490 U.S. 386, 395 (1989) (“[A]ll claims that law
enforcement officers have used excessive force—deadly or not—in the course of an arrest, investigatory stop, or
other ‘seizure’ of a free citizen should be analyzed under the Fourth Amendment and its ‘reasonableness’ standard,
rather than under a ‘substantive due process’ approach.”). When an officer uses excessive force to kill an individual,
a seizure has occurred. See Stewart, 904 F. Supp. 2d at 1153. Since plaintiff’s claims arise from an officer’s alleged
use of excessive force, the Fourth Amendment alone governs these claims.

                                                         12
1255, 1260 (10th Cir. 2008) (quoting Sevier v. City of Lawrence, 60 F.3d 695, 699 (10th Cir.

1995)) (internal quotations omitted). The answer to this question depends, in part, on the

following factors: “(1) whether the officers ordered the suspect to drop his weapon, and the

suspect’s compliance with police commands; (2) whether any hostile motions were made with

the weapon towards the officers; (3) the distance separating the officers and the suspect; and (4)

the manifest intentions of the suspect.” Tenorio, 802 F.3d at 1163 (quoting Estate of Larsen, 511

F.3d at 1260). And, while these four factors “are quite significant,” they are “only aids in

making the ultimate determination, which is ‘whether, from the perspective of a reasonable

officer on the scene, the totality of the circumstances justifies the use of force.’” Id. at 1164

(quoting Estate of Larsen, 511 F.3d at 1260).

       For example, in Tenorio, the Circuit affirmed a district court’s decision denying summary

judgment based on qualified immunity. 802 F.3d at 1166. There, three officers had responded to

a 911 call where the caller reported that her sister-in-law’s husband—Mr. Tenorio—was

intoxicated and holding a knife to his own throat. Id. at 1161. The caller worried that Mr.

Tenorio would harm himself or his wife. Id. at 1162. When the officers responded to the call,

dispatch had informed them about Mr. Tenorio, including that Mr. Tenorio had a knife to his

own throat; he had acted violently in the past; and that multiple people were at home with him.

Id. The Circuit concluded that the record could support a potential jury finding that would

establish Mr. Tenorio’s excessive force claim:

               [I]n particular, that Tenorio “did not ‘refuse’ to drop the knife
               because he was not given sufficient time to comply” with [the
               officer’s] order; that Tenorio made no hostile motions toward the
               officers but was merely “holding a small kitchen knife loosely by
               his thigh . . . and made no threatening gestures toward anyone.”; that
               Tenorio was shot “before he was within striking distance of [the
               officer]; and that, for all [the officer] knew, Tenorio had threatened



                                                  13
               only himself and was not acting or speaking hostilely at the time of
               the shooting.[”]

Id. at 1164–65 (citation omitted).

       Similarly, in Zia Trust Co. ex rel. Causey v. Montoya, the Circuit affirmed a district

court’s decision denying summary judgment on qualified immunity. 597 F.3d 1150, 1155 (10th

Cir. 2010). It concluded a reasonable jury could find from the summary judgment facts that the

officer, who was responding to a domestic dispute, had acted unreasonably because he shot a

man who was backing a van down a driveway, but the van appeared to be stuck on a pile of

rocks. Id. at 1153–55.

       The Circuit applied the test as follows to Zia Trust’s summary judgment facts, viewed in

plaintiff’s favor: First, the officer did not order the suspect to drop his weapons; instead, the

officer got out of his vehicle with his weapon already drawn; proceeded to a position right in

front of the suspect’s van; and did not say anything to plaintiff. Id. at 1154. Under the summary

judgment facts in Zia Trust, a reasonable jury could infer that the victim did not know the officer

was, in fact, a police officer. Id. at 1154–55. Second, the van appeared to be stuck on a pile of

rocks, and that it had lurched forward less than a foot, if at all, when the victim revved the

engine. Id. Third, the officer stood some 15 feet away from the van at the time of the shooting.

Id. Fourth, although the officer testified that he saw the victim change gears and could see “in

[the victim’s] face what he intended,” the Circuit concluded that based on distance, it was

unclear whether the victim intended to harm the officer or anyone else. Id. Considering the

factors together, the Circuit concluded that the summary judgment facts created a triable issue

whether the victim intended to harm the officer or others on the scene. Id. at 1155.

       With this guidance from Tenorio and Zia Trust, the court now applies these cases to the

facts pleaded here. The first factor asks whether officers ordered J.A. “to drop his weapon[] and

                                                 14
[whether he complied] with police commands[.]” Estate of Larsen, 511 F.3d at 1260. The

Complaint alleges, and the video captures, that Officer Jenison yelled “stop, stop, stop” in quick

succession as the van began to roll down the driveway. Doc. 4 at 12. The van’s brake lights

flashed intermittently during Officer Jenison’s commands and stopped briefly after Officer

Jenison fired two shots at the van. Like the officer in Zia Trust, Officer Jenison approached the

vehicle with his weapon already drawn and positioned himself near the van. Plaintiff also

alleges, and the court must assume as true, that J.A. did not know someone was in the Albers’

driveway, or that the person was a police officer. A reasonable jury could also infer that, like

Tenorio, J.A. did not have time to comply with Officer Jenison’s command because the first two

shots occurred just seconds after Officer Jenison’s command to stop. This factor favors plaintiff,

suggesting that a constitutional violation occurred because Officer Jenison failed to identify

himself as a police officer and thus supports the inference that J.A. was unaware that a law

enforcement officer had ordered him to stop driving.

       The second factor asks whether J.A. made “any hostile motions” toward the officers

“with the weapon.” Estate of Larsen, 511 F.3d at 1260. This factor requires the court to

consider whether the minivan, in this case, could constitute a deadly weapon. It is well

established in our Circuit that “if threatened by weapon (which may include a vehicle attempting

to run over an officer), an officer may use deadly force.” Clark v. Bowcutt, 675 F. App’x 799,

806 (10th Cir. 2017) (quoting Thomas v. Durastanti, 607 F.3d 655, 664 (10th Cir. 2010)). But

the Circuit in Bowcutt emphasized that the officer in that case and the officer in Thomas “[were]

in the [vehicle’s] path in a very confined area.” Id. at 808 (quoting Thomas, 607 F.3d at 655);

see also Carabajal v. City of Cheyenne, 847 F.3d 1203, 1210 (10th Cir. 2017) (finding that

officer who fired at suspect in slow-moving car acted reasonably because officer was in “close



                                                15
quarters” and suspect “had notice of police presence”); id. at 1211 (“[T]he video evidence here

clearly shows Officer Thornton was positioned in the path of Mr. Carabajal’s vehicle as it

lurched forward.”).

        As the discussion of the first factor noted, the Complaint here alleges, and the video does

not contradict, that J.A. was unaware of the police officer’s presence until he was shot. Doc. 4 at

14. Also, plaintiff’s Complaint pleads that Officer Jenison approached the garage, watched the

garage door rise, saw the minivan reverse lights come on, and then began to move closer as the

minivan backed down the driveway. Id. at 8–10. Officer Jenison moved toward the minivan, but

he did not place himself in the van’s path before he fired the first two shots. Id. at 12. Nor does

the video show that Officer Jenison was confined in close quarters; to the contrary, defendants

appear to concede that the video shows space between Officer Jenison and the minivan. Doc. 10

at 8 (“At this point, Jenison is, generally, to the rear and right of the van.”).

        The court thus holds that the second factor favors plaintiff. Taking the pleaded facts as

true, a jury could find that a reasonable officer would not have concluded that J.A. was operating

the minivan as a deadly weapon. Instead, when the first two shots were fired, the facts show that

J.A. did not know the person yelling “stop” was a police officer; that Officer Jenison was not

standing in a confined area or in the van’s direct path; and that the van slowly backed out of the

garage before the officer fired the first two shots.

        The third factor turns on the distance separating Officer Jenison and J.A. The Tenth

Circuit never has established a bright-line rule governing this aspect of the analysis. But in Zia

Trust, the Circuit noted that it “could not say that a van fifteen feet away [from the officer],

which according to the plaintiffs was clearly stuck on a pile of rocks, gave Officer Montoya

probable cause to believe that there was a threat of serious physical harm to himself or others.”



                                                   16
597 F.3d 1150, 1155 (2010). In this case, when Officer Jenison fired the first shot, plaintiff

alleges that he stood 5.9 feet away; for the second shot, 6.3 feet away. This distance is

significantly closer than the distance between the van and officer in Zia Trust. And, J.A.’s

minivan was not immobilized by a pile of rocks or any other barrier. This factor thus favors

defendants’ argument that, based on the facts alleged, J.A. posed a threat of harm to Officer

Jenison or others.

       The fourth factor considers “the manifest intentions of the suspect.” Estate of Larsen,

511 F.3d at 1260. The facts alleged establish, for present purposes, that defendants knew J.A.

had mental health problems before January 20, 2018, and that 911 callers had informed police

that J.A. was threatening to harm himself with a knife. Also, dispatch communications to

officers establish that one officer, while in route, said “I’m familiar with that kid.” The court

also must accept as true plaintiff’s allegation that Officer Jenison did not see J.A.’s face in the

car, that Officer Jenison did not speak with J.A. at any point during the interaction, and that J.A.

did not know the person yelling “stop, stop, stop” was a police officer.

       Defendants argue that J.A. intended to harm either Officer Jenison or the public if he

could escape the garage and surrounding areas. A law enforcement officer’s use of deadly force

is not unreasonable if other officers or the public are threatened by a risk of harm from the

vehicle. Estate of Larsen, 511 F.3d at 1260. Here, defendants argue, a reasonable officer in

Officer Jenison’s situation would be justified to use deadly force to prevent J.A. from driving

away in the minivan because the responding officers knew J.A. was suicidal. Doc. 10 at 11.

That is, defendants argue, J.A. would have driven off and intentionally caused a traffic accident

to commit suicide. Id.




                                                  17
         But, from the facts alleged, a reasonable jury also could find that J.A. only posed a harm

to himself. Just like the officers in Tenorio, who knew at the time of the shooting that Tenorio

only had threatened to harm himself and was not acting or speaking hostilely at the time of the

shooting, 802 F.3d at 1165, Officer Jenison knew that J.A. had indicated that he just wanted to

harm himself with a knife. Based on these facts, a reasonable jury could conclude that deadly

force was unreasonable because J.A. only posed harm to himself because J.A. never had

expressed a present intention to harm others, or indicate that he planned to commit suicide by a

car accident.6

         A reasonable jury also could find, based on the video, that no other officers stood in the

van’s path. The video shows that Officer Jenison, as J.A. backed out of the garage, remained to

the right rear side of the van. No other officer is visible until after Officer Jenison had fired the

first two shots. Defendants argue that Officer Jenison’s proximity to a “wildly rotating van

create[d] an objective threat to him.” Doc. 10 at 11. But this argument fails to differentiate

between Officer Jenison’s first two shots and the last 11 shots. It also misapprehends the court’s

role at the motion to dismiss stage. At this stage, the court asks whether a reasonable jury could

conclude that the first two shots were an unreasonable use of deadly force based on an inference,



6
          Defendants direct the court to several cases supporting the proposition that it is not unreasonable for
officers to shoot a fleeing suspect in a vehicle when the suspect presented a risk of harm to others. See Doc. 10 at 17
(citing Brosseau v. Haugen, 543 U.S. 194 (2004); Cole v. Bone, 993 F.2d 1328 (8th Cir. 1993); Smith v. Freland,
954 F.2d 343 (6th Cir. 1992)). All of these cases involve a fleeing suspect, who the police had reason to believe had
committed a crime and was actively avoiding capture. See Brosseau, 543 U.S. at 200 (referring to the officer’s
situation as “whether to shoot a disturbed felon, set on avoiding capture through vehicular flight, when persons in
the immediate area are at risk from that flight”); Cole, 993 F.2d at 1333 (finding officer’s use of deadly force
reasonable to protect public and officer because officer suspected driver had committed a crime and had seen the
driver “force several motorists off the road and threaten the safety of many others”); Freeland, 954 F.2d at 347
(reasoning that because suspect “had proven he would do almost anything to avoid capture[] [the officer] could
certainly assume he would not stop at threatening others”). The facts pleaded here are quite different: Police did not
suspect that J.A. had committed a crime or was on his way to commit a crime. Also, J.A. slowly backed the minivan
down the driveway without knowing police were present when Officer Jenison fired the first two shots. A
reasonable jury thus could find that a reasonable officer in Officer Jenison’s position would not assume that J.A.
posed a threat to others based on the belief that J.A. was suicidal.

                                                         18
as the Complaint alleges, that the first two shots incapacitated J.A. See Cty. of L.A. v. Mendez,

___ U.S. ___, 137 S. Ct. 1539, 1548 (2017) (explaining that “plaintiffs can—subject to qualified

immunity—generally recover damages that are proximately caused by any Fourth Amendment

violation.”). Thus, a reasonable jury could conclude that Officer Jenison violated J.A.’s Fourth

Amendment rights and that Officer Jenison’s initial conduct proximately caused the need to fire

11 more times at the minivan. Because the court presumes plaintiff’s pleaded facts as true, and

the video is consistent with these allegations, this factor favors plaintiff’s claim that Officer

Jenison used unreasonable force.

       Bearing in mind that these “four factors are only aids in making the ultimate

determination,” Estate of Larsen, 511 F.3d at 1260, the court concludes from the totality of the

circumstances alleged that plaintiff has stated a claim that Officer Jenison used lethal force

unreasonably. The overarching reasonableness factors outlined in Graham—the severity of the

crime; the immediate threat to the safety of officers and others, and whether the suspect is

actively evading arrest by flight—further illustrate what a reasonable jury might conclude: That

J.A. had committed no crime; that no officer stood in the path of the minivan; that J.A. had not

threatened to hurt anyone but himself; and that J.A. was not fleeing from arrest because he did

not know that a law enforcement officer was standing behind the van. The court must apply

these inferences in plaintiff’s favor at the motion to dismiss stage. And so, the court thus finds

that plaintiff has met her burden to plead facts capable of supporting a finding or inference of a

constitutional violation.

               2. Clearly Established Right

       For a statutory or constitutional right to achieve “clearly established” status, the existing

precedent must make the right one that is beyond debate to a reasonable officer. Estate of



                                                  19
Larsen, 511 F.3d at 1260. Also, the right at issue cannot be defined at a high level of generality;

rather, the existing precedent must be “particularized to the facts of the case.” White v. Pauly,

___ U.S. ___, 137 S. Ct. 548, 552 (2017) (per curiam) (internal quotation marks omitted); see

also Mullenix v. Luna, ___ U.S. ___, 136 S. Ct. 305, 308 (2015) (“The dispositive question is

‘whether the violative nature of particular conduct is clearly established.’”) (quoting Ashcroft v.

al-Kidd, 563 U.S. 731, 742 (2011)). “This inquiry ‘must be undertaken in light of the specific

context of the case, not as a broad general proposition.’” Mullenix, 136 S. Ct. at 308 (quoting

Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam)). This requirement means that the

existing precedent either must involve materially similar facts or establish when the officer’s

conduct obviously violates the law. White, 137 S. Ct. at 552. Qualifying precedent usually

comes from cases decided by the Supreme Court or the Tenth Circuit, but it also can come from

clearly established case law in other circuits. Roska ex rel. Roska v. Peterson, 328 F.3d 1230,

1248 (10th Cir. 2003). In short, “only the plainly incompetent or those who knowingly violate

the law” cannot invoke qualified immunity. Id.

       In Mullenix, for example, the Supreme Court rejected the Fifth Circuit’s characterization

of the constitutional right at issue. Mullenix, 136 S. Ct. at 309. The Fifth Circuit had

characterized the right plaintiff asserted there as a right to be free from “deadly force against a

fleeing felon who does not pose a sufficient threat of harm to the officer or others.” Id. at 308–

09 (internal quotations omitted). The Supreme Court instead construed the right claimed as the

right to be free from deadly force when the officer “confronted a reportedly intoxicated fugitive,

set on avoiding capture through high-speed vehicular flight, who twice during his flight had

threatened to shoot police officers, and who was moments away from encountering an officer. . .

.” Id. at 309. The Court held that no precedent clearly established this right. Id. at 309–10.



                                                 20
       Plaintiff references several Circuit and Supreme Court decisions, but the most similar one

is Zia Trust. In that case, a 2010 decision, the Tenth Circuit put officers on notice that the

Constitution prohibits the use of deadly force where, under the facts alleged there, an officer

shoots at a suspect in a van that was up to 15 feet away, stuck on a pile of rocks, and presenting

no serious threat to officers or others. 597 F.3d 1150, 1154–55 (10th Cir. 2010). The Zia Trust

court also quoted with approval that “‘[w]e do not think it requires a court decision with identical

facts to establish clearly that it is unreasonable to use deadly force when the force is totally

unnecessary to restrain a suspect or to protect officers, the public, or the suspect himself.’” Id. at

1155 (quoting Weigel v. Broad, 544 F.3d 1143, 1154 (10th Cir. 2008)).

       While not a one-to-one factual match, the distinctions between this case and Zia Trust

only bolster a finding that the right plaintiff asserts here is a clearly established one. In Zia

Trust, the officer had received a report that two guns were on the premises, id. at 1153; here,

officers knew only that J.A. might have a knife at his residence, although there is no indication in

plaintiff’s Complaint or the video that J.A. had the knife with him in the minivan. And instead

of positioning himself in front of the van, like the officer in Zia Trust did, id. at 1155, Officer

Jenison stood behind and to the right of the van driven by J.A. Thus, the inferences most

favorable to plaintiff are that J.A. did not know the person yelling “stop” was a police officer and

that Officer Jenison did not stand in the van’s direct path. Based on these inferences and this

case’s factual similarities to Zia Trust, the court holds that the Complaint states a plausible claim

that Officer Jenison violated clearly established law when he used deadly force against J.A.

       In sum, a reasonable jury could conclude that Officer Jenison lacked probable cause to

believe that J.A. posed a threat of serious physical harm to Officer Jenison or others. The court

reemphasizes that, at this stage, it must accept plaintiff’s allegations as true and draw all



                                                  21
inferences in the light most favorable to plaintiff. On this basis, the court thus concludes, based

largely on Zia Trust, that the law was clearly established that Officer Jenison had no right to use

deadly force.

       B.       Official Capacity Suits

       Plaintiff also asserts official-capacity claims against both Officer Jenison and the City of

Overland Park. The court takes these claims in turn below.

                1. Officer Jenison

       Plaintiff’s Complaint asserts claims against Officer Jenison in both his individual and

official capacity. Doc. 4 at ¶ 2. Defendants argue that the court should dismiss the official-

capacity claim against Officer Jenison because plaintiff also sued the City of Overland Park.

Doc. 10 at 17; Doc. 29 at 9. The court agrees.

       “The Supreme Court has recognized that ‘[t]here is no longer a need to bring official-

capacity actions against local government officials [because] local government units can be sued

directly for damages and injunctive or declaratory relief.’” Moore v. Bd. of Cty. Comm’rs of Cty.

of Leavenworth, 470 F. Supp. 2d 1237, 1255 (D. Kan. 2007) (quoting Kentucky v. Graham, 473

U.S. 159, 167 n.14 (1985)); Stewart v. City of Prairie Village, 904 F. Supp. 2d 1143, 1161 (D.

Kan. 2012). So, official-capacity suits are simply “another way of pleading an action against an

entity of which an officer is an agent.” Monell v. Dep’t of Soc. Servs. of City of New York, 436

U.S. 658, 691 n.55 (1978). Here, plaintiff sued both Officer Jenison and the City under 42

U.S.C. § 1983. The O.P.P.D. employed Officer Jenison at the time of the shooting. Thus,

Officer Jenison served as an agent of the City of Overland Park, and an official-capacity claim

against Officer Jenison is redundant. See Sims v. Unified Gov’t of Wyandotte Cty./Kansas City,




                                                 22
Kan., 120 F. Supp. 2d 938, 944 (D. Kan. 2000). The court thus dismisses plaintiff’s official

capacity claim against Officer Jenison.

                2. City of Overland Park

        Plaintiff argues that the City of Overland Park had a policy or custom that directly caused

one of the City’s agents to deprive J.A. of his constitutional rights. A municipality is liable

under § 1983 only when its custom or policy directly causes a constitutional violation. Patel v.

Hall, 849 F.3d 970, 978 (10th Cir. 2017). A plaintiff may show that a municipality has

established such a policy in the following ways: (1) “a formal regulation or policy statement”;

(2) an informal custom “amoun[ting] to ‘a widespread practice that, although not authorized by

written law or express municipal policy, is so permanent and well settled as to constitute a

custom or usage with the force of law’”; (3) “the decisions of employees with final policymaking

authority”; (4) “the ratification by such final policymakers of the decisions—and the basis for

them—of subordinates to whom authority was delegated subject to these policymakers’ review

and approval”; or (5) the “failure to adequately train or supervise employees, so long as that

failure results from ‘deliberate indifference’ to the injuries that may be caused.” Brammer-

Hoelter v. Twin Peaks Charter Acad., 602 F.3d 1175, 1189–90 (10th Cir. 2010) (first quoting

City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); then quoting City of Canton v. Harris,

489 U.S. 378, 388–91 (1989)) (internal quotation marks omitted).

        Plaintiff does not identify any formal policy statement, nor does plaintiff provide

sufficient underlying facts to show that Officer Jenison is the “final policy making authority

concerning police activities” beyond that conclusory statement. See Doc. 4 at 2 (Compl. ¶ 2).

Though plaintiff does not label her theory explicitly, the court concludes that the only possible

basis for plaintiff’s municipal liability claim under Count II is a failure to train theory.



                                                  23
                   a. Failure to Train

       Under Tenth Circuit precedent, a municipality is liable for failing to train its officers in

the use of force only when (1) the officers exceeded the constitutional limits of force; (2) the

excessive force occurred in a typical and recurring situation for police officers; (3) the city was

deliberately indifferent about the need for training that would have prevented the excessive

force; and (4) the lack of training directly caused the use of excessive force. Carr v. Castle, 337

F.3d 1221, 1228 (10th Cir. 2003).

       Plaintiff here has pleaded sufficient facts to satisfy the first element because, taking her

facts as true, the Complaint has established that Officer Jenison used excessive force. Plaintiff

also has alleged facts sufficient to meet the second element. See Doc. 4 at 29–31 (Compl. ¶¶ 72,

74) (alleging that by implementing seven unconstitutional department policies or practices the

City “has been and continues to be deliberately indifferent to the rights of the citizens . . . with

whom the police officers of Overland Park come in contact”).

       For the third requirement,

               [t]he deliberate indifference standard may be satisfied when the
               municipality has actual or constructive notice that its action or
               failure to act is substantially certain to result in a constitutional
               violation, and it consciously or deliberately chooses to disregard the
               risk of harm. In most instances, notice can be established by proving
               the existence of a pattern of tortious conduct. In a narrow range of
               circumstances, however, deliberate indifference may be found
               absent a pattern of unconstitutional behavior if a violation of federal
               rights is a highly predictable or plainly obvious consequence of a
               municipality’s action or inaction, such as when a municipality fails
               to train an employee in specific skills needed to handle recurring
               situations, thus presenting an obvious potential for constitutional
               violations.

Carr, 337 F.3d at 1229 (citing Barney v. Pulsipher, 143 F.3d 1299, 1307–08 (10th Cir. 1998))

(internal quotation marks and citations omitted). And, “[e]ven where the City’s ‘policy is not



                                                  24
unconstitutional, a single incident of excessive force can establish the existence of an inadequate

training program if there is some other evidence of the program’s inadequacy.’” Id. (citing

Brown v. Gray, 227 F.3d 1278, 1286 (10th Cir. 2000)).

         In this case, plaintiff seeks to establish a failure to train theory against the City based on

the following: an alleged City practice of using excessive force, including deadly force, without

regard for the need for such force; an alleged City practice of failing to act on or adequately

punish an officer’s use of excessive force; an alleged City practice of failing to train officers

properly about how to approach slow-moving vehicles safely; and an alleged City practice of

failing to train officers fully or properly about how to respond to a crisis intervention call for

service.7


7
          Defendants argue that plaintiff does not allege facts sufficient to show that the City caused the alleged
deprivation of J.A.’s constitutional rights. Doc. 10 at 19. On one side, the Supreme Court in Bell Atlantic
Corporation v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), directs that a “‘formulaic
recitation of the elements’” without any factual allegation will not save plaintiff’s Complaint from a motion to
dismiss. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555)). But in Leatherman v. Tarrant County
Narcotics Intelligence & Coordination Unit, 507 U.S. 163 (1993), the Supreme Court rejected a heightened pleading
standard for § 1983 claims against municipalities, holding that “all the Rules require is ‘a short and plain statement
of the claim’ that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it
rests.” Id. at 168 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

          The courts, in the post-Twombly and Iqbal world, often have grappled with the governing pleading standard
for § 1983 municipal liability claims. The trend in our court is to permit plaintiffs alleging municipal liability to
offer minimal factual allegations when plaintiff would not normally have access to internal policies or training
procedures before discovery. See Taylor v. RED Dev., LLC, No. 11-2178-JWL, 2011 WL 3880881 (D. Kan. Aug.
31, 2011) (citing Thomas v. City of Galveston, 800 F. Supp. 2d 826, 842–43 (S.D. Tex. 2011)); see also Brantley v.
Dickens, No. 16-CV-02124-JAR-KGS, 2016 WL 6138137, at *2 (D. Kan. Oct. 21, 2016) (“To reconcile
Leatherman with Twombly and Iqbal, the Court follows the framework adopted by Judge Lungstrum in Taylor v.
RED Development, LLC.”). Such allegations must provide fair notice to the defendant and do more than merely
recite the municipal liability elements:

                  Allegations that provide such notice could include, but are not limited to, past
                  incidents of misconduct to others, multiple harms that occurred to the plaintiff
                  himself, misconduct that occurred in the open, the involvement of multiple
                  officials in the misconduct, or the specific topic of the challenged policy or
                  training inadequacy. Those types of details, or any other minimal elaboration a
                  plaintiff can provide, help to ‘satisfy the requirement of providing not only “fair
                  notice” of the nature of the claim, but also “grounds” on which the claim rests,’
                  and also to “permit the court to infer more than the mere possibility of
                  misconduct.”


                                                         25
         And, plaintiff alleges the City’s deliberate indifference to constitutional violations could

have resulted from these alleged failures. Doc. 4 at 31 (Compl. ¶ 74). If proven, these facts

would show that the City had actual or constructive notice that its failure to train or supervise its

officers was likely to produce constitutional violations and that the City consciously chose to

disregard those harms.

         Last, the fourth element requires that “for liability to attach in a failure to train case, the

identified deficiency in a city’s training program must be closely related to the ultimate injury, so

that it actually caused the constitutional violation.” Carr, 337 F.3d at 1229 (citing Brown, 227

F.3d at 1290 (internal quotation marks and citations omitted)). Plaintiff does allege that the

inadequate training and supervision directly caused the violations of J.A.’s rights. Doc. 4 at 31

(Compl. ¶ 74). And the harm to J.A. is the exact type of harm that one plausibly would expect

the City’s alleged failures to cause. Plaintiff has satisfied the fourth pleading requirement,

alleging causation. The court thus concludes that plaintiff has pleaded adequate grounds for

municipal liability under a failure to train theory.

V.       Conclusion

         For the reasons explained above, the court grants in part and denies in part defendants’

Motion for Judgment on the Pleadings. The court grants defendants’ motion and dismisses

plaintiff’s official capacity claim against Officer Jenison. Otherwise, the court denies

defendants’ motion.




Thomas, 800 F. Supp. 2d at 843–44 (first quoting Twombly, 550 U.S. at 555 n.3; then quoting Iqbal, 556 U.S. at
679). Defendants rely on London v. Beaty, 612 F. App’x 910 (10th Cir. 2015). There, the Tenth Circuit’s
unpublished decision affirmed a motion to dismiss plaintiff’s municipal liability claim where plaintiff alleged
“policymakers for the City of Tulsa, through willful blindness, caused a policy, practice, pattern and/or custom of
allowing its police officers to deprive citizens of their constitutional rights.” Id. at 914. London differs from the
facts alleged here because plaintiff’s pleading identifies the specific nature of inadequate training that caused J.A.’s
alleged constitutional deprivation.

                                                           26
       IT IS THEREFORE ORDERED BY THE COURT THAT the defendants’ Motion for

Judgment on the Pleadings (Doc. 9) is granted in part and denied in part.

       IT IS SO ORDERED.

       Dated this 26th day of October, 2018, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                               27
